DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/20/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant claims priority to provisional U.S. Patent Application No. 62/545,805, filed 8/15/2017.

Information Disclosure Statement
The IDS submitted 2/17/2022 has been considered. The IDSs submitted on 2/14/2020 and 12/17/2020 were previously considered. 
 
Status of Claims
Applicant’s response filed 1/20/2022 which refer to the previously submitted amended claims filed 12/14/2021, have been entered. Claims 1-30 have been amended. Claims 1-30 are currently pending in this application and claims 1-30 have been examined.  


Interview 
Examiner and Attorney conducted an interview in an effort to expedite prosecution in connection with the present application. No agreement was reached. See attached interview summary.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 9 recites “receive proposed order” and “receive at least one social response” in lines 5 and 8. It is unclear if the “proposed order” and “at least one social response” are the same as or different from the “proposed order” and “at least one social response” in claim 1, from which claim 9 depends. For purpose of compact prosecution, Examiner will interpret the limitations in claim 9 as “receive the proposed order” and “receive the at least one social response.” Claim 10 inherits the deficiencies noted in claim 9. Appropriate correction is required.  

Claim 11 recites “… communicate, from the graphical user interface, the updated proposed order for the.” in lines 35-36. The meets and bounds of this limitation are unclear. For purpose of compact prosecution, Examiner will interpret the limitations as “communicate, from the graphical user interface, the updated proposed order for the social order.” Claims 12-20 inherit the deficiencies noted in claim 11. Appropriate correction is required.  


Claim 17 recites “receive at least one social response” in line 8. It is unclear if the “at least one social response” is the same as or different from the “at least one social response” in claim 11, from which claim 17 depends. For purpose of compact prosecution, Examiner will interpret the limitations in claim 17 as “receive the at least one social response.” Claim 18 inherits the deficiencies noted in claim 17. Appropriate correction is required.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  

Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claims 1-10 are directed to a process, claims 11-20 are directed to an apparatus, claims 21-24 are directed to a process and claims 25-30 are directed to an apparatus (see MPEP 2106.03).  Claims 1 and 11 are parallel in nature and claims 21 and 25 are parallel in nature, therefore, the analysis will use claims 1 and 21 as representative claims. 
While the claims fall within statutory categories, under revised step 2A, Prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG”, the claimed invention of claims 1 and 21 (representative) recites the abstract idea of “coordinating purchasing decisions of a proposed order between customers.”
Specifically, claim 1 (representative) recites the steps of receiving,… primary customer order information of a primary customer; and executing,… a collaborative pizza ordering… configured to display… an order initiation window and collaborative order window associated with at least one menu item order, the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact in the list of the at least one contact and a proposed order for a social order between the at least one contact and the primary customer, the proposed order including at least one menu item, the collaborative order window having a response summary of the at least one contact, wherein the collaborative pizza ordering… is configured to: 
Specifically, claim 21 (representative) recites the steps of receiving…  a proposed order for a social order between at least one secondary customer and a primary customer, the proposed order including at least one menu item, the social order defined by the at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer, the at least one secondary customer and the at least one communication channel identified by the primary customer; displaying,… the proposed order including the at least one menu item; communicating… the proposed order for the social order to the at least one secondary customer according to the at least one communication channel; receiving… at least one social response to the proposed order from the at least one secondary customer, the at least one social response defined by natural language; for each secondary customer of the at least one secondary customer, identifying,… at least one order preference including a modification to the at least one menu item and based on the natural language of the at least one social response; determining,… an updated proposed order based on the at least one order 
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claims 1 and 21 recites the abstract idea of “coordinating purchasing decisions of a proposed order based on social collaboration”, as noted above. These concepts are considered to be certain methods of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in the representative claims 1 and 21 are certain methods of organizing human activity because the method/system coordinates purchasing decisions of a proposed order between a primary customer and at least one secondary customer. A first user proposing an order with at least one menu item and a second user modifying the menu item and updating the proposed order (i.e., coordinating purchasing decisions of a proposed order) is considered certain methods of organizing human activity because it manages interactions between people for sales activities or behaviors.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, claims 1, 11, 21 and 25 include additional elements such as data processing hardware, an application, a display screen, a graphical user interface displayed in real time, a user device, communication channel, and memory hardware. Although the claims recite these additional elements, the additional elements merely amount to no more than an instruction to apply the abstract idea on a computer, or merely uses the computer as a tool to perform the abstract idea. These additional elements are described at a high level of generality in the Application’s specification and merely describes the individual elements in generic terms. For example, the specification describes the data processing hardware with continued reference to FIG. 1B, the ordering system 110 and/or order management engine 300 of the collaborative order environment 100 includes a processing system 140 with data processing hardware 142 and memory hardware 144. In some implementations, the data processing hardware 142 and/or the memory hardware 144 are in communication with a network 150 associated with a server 160 (¶0025). The application are types of software typically developed to streamline particular functionality and may be a web-based application 200, 200a (e.g., for the personal computer 112, 112a) or a mobile application 200, 200b (e.g., for the mobile device 112, 112b) (¶0002 and 0023), respectively. The display screen, FIG. 2 is an example of a collaborative pizza ordering application 200. The collaborative pizza ordering application 200 is configured to display a graphical user interface 210 on a display screen 116 (¶0026). The graphical user interface includes an order initiation window 220 where the primary customer 10 initiates the social order 120 and collaborative order window 230 configured to display social responses 22 related to the social order 120 (¶0026). The communication channel is short message service text (i.e. SMS text), email, instagram, snapchat, facebook messenger, gchat, voice assistance, or any other language based communication mechanism (¶0024). The memory hardware, with continued reference to FIG. 1B, the ordering system 110 and/or order management engine 300 of the collaborative order environment 100 includes a  processing system 140 with data processing hardware 142 and memory hardware 144. In some implementations, the data processing hardware 142 and/or the memory hardware 144 are in communication with a network 150 associated with a server 160 (¶0025). These descriptions demonstrate that the claimed additional elements are described at a high level of 
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself). As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment. The invention as claimed merely computerizes “coordinating purchasing decisions of a proposed order between customers” (claims 1, 11, 21 and 25) (i.e., the abstract idea) and does not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claim as being significantly more than the underlying abstract idea. Accordingly claims 1, 11, 21 and 25 are ineligible.
Dependent claims 2-8, 10, 12-16, 18-20, 22-24 and 26-30  do not aid in the eligibility of independent claims 1, 11, 21 and 25 as they merely act to provide further embellishments of the abstract idea recited in claims 1, 11, 21 and 25. Accordingly, claims 2-8, 10, 12-16, 18-20, 22-24 and 26-30 are ineligible.
an order management engine. Although reciting these additional elements, the additional elements do not integrate the judicial exception into a practical application of that judicial exception because they merely amount to no more than an instruction to apply the abstract idea using a generic computer or merely use a computer as a tool to perform the abstract idea and/or they do no more than generally link the use of the judicial exception to a particular technological environment or field of use. Additionally, the additional elements do not amount to significantly more than the abstract idea because the additional element(s) individually and in combination are merely being used to apply the abstract idea to a technological environment and do not add meaningful limitations to the abstract ideas beyond generally linking the process to a particular technological environment, that is, implementation via computers/software (see MPEP 2106.05 (I)(A) and 2106.05(f)). Therefore, the additional elements alone or in ordered combination do not render the claims as being significantly more than the underlying abstract idea. Accordingly claims 9 and 17 are ineligible.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kargman et al. (US 2008/0082420 A1 [previously recited]).

Regarding claim 1, Kargman et al, hereinafter Kargman, discloses a method comprising:
	 receiving, at data processing hardware, primary customer order information of a primary customer (¶0023 […Bob logs on and conveys his interest in buying a pizza is comparable to receiving primary customer order information], ¶0029 […Bob, as the initiator of the buying group, could be provided additional incentive. In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 […When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest…], ¶0055 [When the SMS message is received by the central server, it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code…] and ¶0061 [processor is comparable to a data processing hardware]); and 
executing, at the data processing hardware, a collaborative pizza ordering application (Abstract [group purchasing of a product or service]; ¶0023 […Bob logs on and conveys his interest in buying a pizza to others (i.e., Bob logging in on a website and conveying his interest in buying a pizza to others is comparable to a graphical user interface having an order initiation window associated with at least one menu item order), and discovers that Jim and Cheryl are also interested in buying a pizza. If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group] in view of ¶0021 [implemented via the use of a web site (FIG. 6) that serves as a meeting place for interested consumers 12 is comparable to a collaborative pizza ordering application], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 [a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase… (pop-up screen in the form of an instant message inviting them in on the pizza purchase is comparable to a graphical user interface having a collaborative order window associated with at least one menu item order)]; Examiner Notes claim 1 is directed to a method. Kargman discloses the actively recited step of “executing, at the data processing hardware, a collaborative pizza ordering application”. The “configured to” language in the method claim is not actively recited as method steps. As long as the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language (e.g., the collaborative pizza ordering application is reasonably capable to display information, receive information, update information, and communicate information), the collaborative pizza ordering application of Kargman is deemed to anticipate the “configured to” descriptions of the method claim) configured to display on a display screen in communication with the data processing hardware a graphical user interface having an order initiation window and collaborative order window associated with at least one menu item order (Abstract [group purchasing of a product or service]; ¶0023 […Bob logs on and conveys his interest in buying a pizza to others (i.e., Bob logging in on a website and conveying his interest in buying a pizza to others is comparable to a graphical user interface having an order initiation window associated with at least one menu item order), and discovers that Jim and Cheryl are also interested in buying a pizza. If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group] in view of ¶0021 [implemented via the use of a web site (FIG. 6) that serves as a meeting place for interested consumers 12 is comparable to a collaborative pizza ordering application], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 [a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase… (pop-up screen in the form of an instant message inviting them in on the pizza purchase is comparable to a graphical user interface having a collaborative order window associated with at least one menu item order)], ¶0055 […An SMS message with the group purchasing code, the vendor, and time period during which this code is valid is then sent to the cell phones of all the people in the group.] and ¶0061 [mobile device…applications…processor]), the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact in the list of the at least one contact and a proposed order for a social order between the at least one contact and the primary customer, the proposed order including at least one menu item (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase), but could also be implemented anonymously…]; Examiner notes pizza purchase is the collaborative order window having a response summary of the at least one contact (¶0031, ¶¶0033-0035 and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]), wherein the collaborative pizza ordering application is configured to:
		display, in the graphical user interface, the proposed order including the at least one menu item (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase), but could also be implemented anonymously…]; Examiner notes pizza purchase is comparable to a proposed order including at least one menu item, ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…a pop-up screen in the form of an instant message inviting them in on the pizza purchase (Examiner notes pop-up screen is comparable to the graphical user interface);
		receive, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact selection input defining at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a 
		receive, in the order initiation window, at least one communication channel selection input of the at least one communication channel, the at least one communication channel selection input defining the at least one communication channel to contact the at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…The notification could be configured by the user…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
		receive, in the order initiation window, at least one social response to the proposed order from the secondary customer, the social response including a modification to the at least one menu item (¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]; Examiner notes the collaborative pizza application is capable of receiving responses to the order. As this “configured to” 
		display, in the collaborative order window, the response summary corresponding to at least one social response from the at least one secondary customer and the proposed order (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]);
update, by the data processing hardware, the proposed order for the social order based on the modification to the at least one menu item (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]; Examiner notes the collaborative pizza application is capable of updating the proposed order based on responses. As this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as ;
display, in real time, in the graphical user interface, the updated proposed order for the social order (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]; Examiner notes the collaborative pizza application is capable of displaying the updated response to the proposed order based on responses. As this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of display, in real time, in the graphical user interface, the updated proposed order for the social order); and 
		communicate, from the graphical user interface, the updated proposed order for the social order (¶¶0022-0023 [order his pizzas in a bloc and take advantage of incentives that Pizza Palace might be willing to offer for group purchases…Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza… they can place their orders with Pizza Palace as a group], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a 

Regarding claim 2, Kargman discloses the method of claim 1, wherein the updated proposed order for the social order further comprises primary customer order information (Abstract; ¶0023 [Bob logs on and conveys his interest in buying a pizza to others], ¶0029 […Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶¶0033-0035 [Bob…can log on to the web site and indicate his interest…because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase], ¶0037 [since the first person to buy in a buying group would set off the timer] and ¶0055 […it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code. This, in turn, allows the system to identify all of the people within a particular group purchasing bloc that was set up by the original purchasing user…]; Examiner notes this claim is directed to further describing the non-actively recited “configured to” language of claim 1, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains 

Regarding claim 3, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to receive, in the graphical user interface, a notification corresponding to the at least one social response from the at least one contact (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]; Examiner notes this claim is directed to further describing the non-actively recited “configured to” language of claim 1, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of this claim).

Regarding claim 4, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to receive, in the order initiation window, a custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]; Examiner notes this claim is directed to further describing the non-actively recited “configured to” language of claim 1, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of this claim).

Regarding claim 5, Kargman discloses the method of claim 4, wherein the updated proposed order for the social order further comprises the custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that 

Regarding claim 6, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to:
	receive, in the graphical user interface, at least one pizza order corresponding to the at least oen menu item (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]); and
communicate, from the graphical user interface, the at least one pizza order (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]; Examiner notes this claim is directed to further describing the non-actively recited “configured to” language of claim 1, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of this claim). 

Regarding claim 7, Kargman discloses the method of claim 1, wherein the at least one menu item corresponds to a menu of a pizza retailer (¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]; Examiner notes this claim is directed to further describing the non-actively recited “configured to” language of claim 1, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of this claim).

Regarding claim 8, Kargman discloses the method of claim 1, wherein the at least one menu item includes at least one pizza (¶¶0022-0023 […Bob knows that he can either order his pizza from Pizza Palace on-line by himself…If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group], ¶¶0033-0035 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")…] and ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]; Examiner notes this claim is directed to further describing the non-actively recited “configured to” language of claim 1, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of this claim).

Regarding claim 9, Kargman discloses the method of claim 1, wherein the collaborative pizza ordering application is further configured to display, in the collaborative order window, the response summary received from an order management engine with order management processing hardware configured to (Examiner notes this claim is directed to further describing non-actively recited “configured to” language, and therefore as this “configured to” description is not an actively recited method step, Examiner maintains the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language of this claim; ¶¶0022-0023 […In order to find others interested in buying a pizza from Pizza Palace, Bob could log on to a web site, similar, e.g., to myspace.com, and invite others to join him in purchasing pizzas from Pizza Palace…], ¶¶0033-0035 :
	receive the proposed order for the social order (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]);
	communicate the proposed order for the social order to the at least one secondary customer according to the at least one communication channel (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a 
	receive the at least one social response related to the proposed order for the social order from the at least one secondary customer, the at least one social response defined by natural language (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
	for each secondary customer of the at least one secondary customer, identify at least one order preference based on the natural language of the at least one social response (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
	update the proposed order for the social order based on the at least one order preference (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); and
	communicate the updated proposed order for the social order to the collaborative pizza ordering application (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be 

Regarding claim 10, Kargman discloses the method of claim 9, wherein communicating the updated proposed order for the social order comprises communicating each of the at least one social response (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others…If they all agree to purchase from Pizza Palace…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 .


Claim(s) 21-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundy et al. (US 8,331,912 B1). 

Regarding claim 21, Lundy et al., hereinafter Lundy discloses a method comprising: 
	receiving, at data processing hardware, a proposed order for a social order between at least one secondary customer and a primary customer, the proposed order including at least one menu item, the social order defined by the at least one secondary customer and at least one communication channel corresponding to the at least one secondary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 7, lines 26-65 [update application 120 may receive a message in telecommunications protocol from one or more mobile devices 130 within a group…the updateable attributes are typically associated with one or more selectable options that may be selectable by one or more members of a user group, or a service provider. Incident to receiving the message, update application 120 may store the message. Storage of the message may be at server device 110, at message database 150, or any other component on network 160, including mobile device 130.] in view of col. 5, lines 17-18 [order a custom pizza (Examiner notes a custom pizza is comparable to a proposed order of at least one menu item)] in further view of col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list).] (Examiner notes “mom” is comparable to a primary customer, “members of the group” is comparable to at least one secondary customer, and “family as defined by a contacts list” is comparable to at least one communication channel corresponding to the at least one secondary customer) and col. 5, lines 37-43 [the message may be received by one or more members of a group (e.g., mobile device users on a “friends list”). Typically, the group is generated by the originator of the message]), the at least one secondary customer and the at least one communication channel identified by the primary customer 
	displaying, in a graphical user interface, the proposed order including the at least one menu item (Fig. 7; col. 1, line 65 to col. 2, line 15 [presenting on a mobile device a user interface configured to presentation aspects of a dynamically modifiable message. Typically, the message is communicated in telecommunications protocol, and in particular, SMS or MMS telecommunications protocol. The user interface includes a first, second, and third display area. Initially, the first display area presents one or more selectable options associated with updateable attributes within code of the message] in view of col. 5, lines 17-18 [order a custom pizza (Examiner notes a custom pizza is comparable to a proposed order of at least one menu item)] in further view of col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order)… Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated), col. 11, line 53 to col. 12, line 20, and col. 4, lines 26-42 [the message may include updateable attributes such as “content,” and code having “updateable attributes” and “identifier” embedded therein. Content generally refers to an informational portion of the message, such as a text message, digital photo, audio signal, and other media understood and appreciated by those of ordinary skill in the art as being presentable on a user interface of a mobile device. In one instance, the user interface is capable of presenting a rich display that may include a variety of types of content.

	communicating, from the data processing hardware, the proposed order for the social order to the at least one secondary customer according to the at least one communication channel (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 17-18 [order a custom pizza] in view of col. 7, lines 49-64 [update application 120 may communicate a notification to the one or more mobile devices 130 of the group incident to identifying the message as being updateable. That is, the notification alerts the user that a new message is received at server device 110. In one embodiment, the notification is a representation of the message; as such, a user of mobile device 130 is made aware of a new message], col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list).] (Examiner notes “mom” is comparable to a primary customer, “members of the group” is comparable to at least one secondary customer, and “family as defined by a contacts list” is comparable to at least one communication channel corresponding to the at least one secondary customer) and col. 5, lines 37-43 [the message may be received by one or more members of a group (e.g., mobile device users on a “friends list”));
	receiving, at the data processing hardware, at least one social response to the proposed order from the at least one secondary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the , the at least one social response defined by natural language (col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza) in view of col. 8, lines 53-67 [Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicate]); Examiner notes “peperoni, sausage, mushrooms, olives” is comparable to a response defined by natural language);
	for each secondary customer of the at least one secondary customer, identifying, by the data processing hardware, at least one order preference including a modification to the at least one menu item and based on the natural language of the at least one social response (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event, such as lunch, so that the selectable options correspond to an inquiry… and provide relevant information to the user… selection of the selectable options may automatically modify content of the 
determining, by the data processing hardware, an updated proposed order based on the at least one order preference including the modification to the at least one menu item (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 7, line 65 to col. 8, line 42 [The targeted message may be updated based on the altered updateable attributes mapped to selected selectable options. Updating may comprise one or more of the following: automatically modifying the content of the message… automatically modifying the content of the message includes recognizing the altered updateable attributes and modifying the content to which the updateable attributes are associated. That is, a selectable option made by a user will modify the updateable attributes, or content, of the message as viewed thereafter by any of the members of the group] in view of col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated. The indications may automatically modify the updateable attributes, or content, so as to aggregate the indications (e.g., display a graph or listing of the selected selectable options) without generating a separate message for each indication.], and col. 10, lines 4-11 [indications in response to a message may be aggregated at the message (e.g., showing which pizza toppings are preferred by the recipients of the group)]; Examiner notes automatically modifying the content of the message based on a selection of a selectable option (e.g., pepperoni, sausage, mushrooms, olives, etc.) is comparable to an updated proposed order);
	displaying, in real time, in the graphical user interface, the updated proposed order for the social order (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 11, line 53 to col. 12, line 20 [With reference to FIG. 7, an exemplary screen display 700 of an exemplary user interface 705 on a mobile device 710 is illustrated in accordance with embodiments of the present and
	communicating, from the data processing hardware, the updated proposed order for the social order (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 8, lines 24-67 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 130 of the group… Updating may comprise one or more of the following: automatically modifying the content of 

Regarding claim 22, Lundy discloses the method of claim 21, wherein the proposed order for the social order further comprises a custom message from the primary customer (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event]), col. 7, lines 26-65 [update application 120 may receive a message in telecommunications protocol from one or more mobile devices 130 within a group…the updateable attributes are typically associated with one or more selectable options that may be selectable by one or more members of a user group, or a service provider. Incident to receiving the message, update application 120 may store the message. Storage of the message may be at server device 110, at message database 150, or any other component on network 160, including mobile device 130.] in view of col. 5, lines 17-18 [order a custom pizza (Examiner notes a custom pizza is comparable to a proposed order of at least one menu item)] in further view of col. 8, lines 53-64 [a member of the group (e.g., mom) may originate and communicate a 

Regarding claim 23, Lundy discloses the method of claim 21, wherein communicating the updated proposed order for the social order further comprises communicating each of the at least one social response (Fig. 1 [element 110 is comparable to data processing hardware], Fig. 2, and Fig. 7; col. 5, lines 10-36 [The term “selectable option,” as used hereinbelow generally refers to any action that is selectable by a user of a mobile device. A scope of the selectable options is demonstrated by, but not limited to, the following sets of options:.. order a custom pizza… the user may customize the selectable options for a particular event, such as lunch, so that the selectable options correspond to an inquiry… and provide relevant information to the user… selection of the selectable options may automatically modify content of the message to reflect the selections (e.g., providing a dynamically updated bar graph demonstrating the group's preference based on multiple indications from voting members)], col. 7, line 65 to col. 8, line 9 [Update application 120 may receive an indication upon a user… selecting the one or more selectable options embedded in the message. User selection may be made at mobile device 130. Incident to selection, a change indication is communicated to server device 110.]), col. 7, line 65 to col. 8, line 42 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 

Regarding claim 24, Lundy discloses the method of claim 21, further comprising storing the updated proposed order for the social order in memory hardware (Fig. 1, Fig. 2, and Fig. 7; col. 10, lines 22-26 [Messaging database 150 may be configured to store, and to be searchable for, received messages. In one instance, the received messages are stored in association with an update attribute, or the update attribute may be embedded in the underlying code of the message] in view of col. 8, lines 24-67 [update application 120 may be configured to automatically modify the content of the message upon receiving one, or a plurality of, change indications from the one or more mobile devices 130 of the group… Updating may comprise one or more of the following: automatically modifying the content of the message… a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry 

Regarding claim 25, the claim discloses substantially the same limitations as claim 21, except claim 21 is directed to a process while claim 25 is directed to an apparatus. The added elements of “memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations” are also disclosed by Lundy (Figs. 1 and 7; col. 3, lines 40-63; claim 1). Therefore, claim 25 is rejected for the same rational over the prior art cited in claim 21.

Regarding claims 26-28, the claims discloses substantially the same limitations as claims 22-24, except claims 22-24 are directed to processes depending from claim 21 while claims 26-28 are directed to an apparatus depending from claim 25. All limitations as recited have been analyzed and rejected with respect to claims 22-24, and do not introduce any additional narrowing of the scopes of the claims as analyzed. Therefore, claims 26-28 are rejected for the same rational over the prior art cited in claims 22-24.

Regarding claim 29, Lundy discloses the system of claim 25, wherein the social order corresponds to a menu of a pizza retailer (col. 10, lines 4-11 [Upon receiving a change indication from the last member of the group to respond, that indication may trigger execution application 145 to execute a command (e.g., pizza restaurant receives an online order for the pizza with the preferred toppings)]).

Regarding claim 30, Lundy discloses the system of claim 25, wherein the social order includes at least one pizza (col 8, lines 53-67 [a member of the group (e.g., mom) may originate and communicate a message (e.g., inquiry to determine what pizza toppings to order) to members of the group (e.g., family as defined by a contacts list). Members of the group may respond to the message by selecting selectable options (e.g., pepperoni, sausage, mushrooms, olives, none, no vote, etc.) that typically prompt change indications to be communicated.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kargman in view of Lundy.

Regarding claim 11, Kargman discloses a user device (¶0035, ¶¶0061-0063) comprising:
	a display screen (¶0035, ¶¶0061-0063);
	data processing hardware in communication with the display screen (¶0035, ¶¶0061-0063); and
	memory hardware in communication with the data processing hardware, the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations (¶0035, ¶¶0061-0063) comprising: 
		 receiving primary customer order information of a primary customer (¶0023 […Bob logs on and conveys his interest in buying a pizza is comparable to receiving primary customer order information], ¶0029 […Bob, as the initiator of the buying group, could be provided additional incentive. In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 […When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest…], ¶0055 [When the SMS message is received by the central server, it uses the cell phone number to look up the user's online account and based on the group purchasing code sent, it finds the vendor that issued the code…] and ¶0061 [processor is comparable to a data processing hardware]); and 
executing a collaborative pizza ordering application (Abstract [group purchasing of a product or service]; ¶0023 […Bob logs on and conveys his interest in buying a pizza to others (i.e., Bob logging in on a website and conveying his interest in buying a pizza to others is comparable to a graphical user interface having an order initiation window associated with at least one menu item order), and discovers that Jim and Cheryl are also interested in buying a pizza. If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group] in view of ¶0021 [implemented via the use of a web site (FIG. 6) that serves as a meeting place for interested consumers 12 is comparable to a collaborative pizza ordering application], ¶0029 […In this scenario, Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of theirs], ¶0033 [a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…When Bob is interested in buying a pizza from Pizza Palace, he can log on to the web site and indicate his interest. Even though Jim and Cheryl are not logged in to the web site, because they have been identified as those in his friends group, they might see a pop-up screen in the form of an instant message inviting them in on the pizza purchase… (pop-up screen in the form of an instant message inviting them in on the pizza purchase is comparable to a graphical user interface having a collaborative order window associated with at least one menu item order)]) configured to display on a display screen in communication with the data processing hardware a graphical user interface having an order initiation window and collaborative order window associated with at least one menu item order (Abstract [group purchasing of a product or service]; ¶0023 […Bob logs on and conveys his interest in buying a pizza to others (i.e., Bob logging in on a website and conveying his interest in buying a pizza to others is comparable to a graphical user interface having an order initiation window associated with at least one menu item order), and discovers that Jim and Cheryl are also interested in buying a pizza. If they all agree to purchase from Pizza Palace, e.g., then they can place their orders with Pizza Palace as a group] in view of ¶0021 [implemented via the use of a web site (FIG. 6) that serves as a meeting place the order initiation window having a list of at least one contact and at least one communication channel corresponding to each contact in the list of the at least one contact and a proposed order for a social order between the at least one contact and the primary customer, the proposed order including at least one menu item (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase), but could also be implemented anonymously…]; Examiner notes pizza purchase is comparable to a proposed order including at least one menu item, ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase...Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza the collaborative order window having a response summary of the at least one contact (¶0031, ¶¶0033-0035 and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]), wherein the collaborative pizza ordering application is configured to:
			display, in the graphical user interface, the proposed order including the at least one menu item (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase), but could also be implemented anonymously…]; Examiner notes pizza purchase is comparable to a proposed order including at least one menu item, ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…a pop-up screen in the form of an instant message inviting them in on the pizza purchase (Examiner notes pop-up screen is comparable to the graphical user interface);
			receive, in the order initiation window, at least one contact selection input of the list of the at least one contact, the at least one contact selection input defining at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 […The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);  
			receive, in the order initiation window, at least one communication channel selection input of the at least one communication channel, the at least one communication channel selection input defining the at least one communication channel to contact the at least one secondary customer (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…The communication to friends could be in the form of a manual operation or an automatic operation. For example, Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace…The notification could be configured by the user…] and ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); 
			receive, in the order initiation window, at least one social response to the proposed order from the secondary customer, the social response including a modification (¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
			display, in the collaborative order window, the response summary corresponding to at least one social response from the at least one secondary customer and the proposed order (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]);
update, by the data processing hardware, the proposed order for the social order based on the modification (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
			display, in real time, in the graphical user interface, the updated proposed order for the social order (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); and 
			communicate, from the graphical user interface, the updated proposed order for the social order (¶¶0022-0023 [order his pizzas in a bloc and take advantage of incentives that Pizza Palace might be willing to offer for group purchases…Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza… they can place their orders with Pizza Palace as a group], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply 

While Kargman discloses receiving at least one social response to the proposed order from the secondary customer, the social response including a modification (¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]) and updating the proposed order for the social order based on the modification (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]), Kargman does not explicitly disclose receive, in the order initiation window, at least one social response to the proposed order from the secondary customer, the social response including a modification to the at least one menu item and update, by the data processing hardware, the proposed order for the social order based on the modification to the at least one menu item. However, in the field of dynamically updating messages within a group (abstract), Lundy et al. hereinafter Lundy teaches receiving at least one social response to a proposed order from 

Regarding claim 12, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the updated proposed order for the social order further comprises primary customer order information (Abstract; ¶0023 [Bob logs on and conveys his interest in buying a pizza to others], ¶0029 […Bob could get $1.00 off of his next pizza as the group initiator, whereas Jim and Cheryl get $0.75 off of 

Regarding claim 13, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the collaborative pizza ordering application is further configured to receive, in the graphical user interface, a notification corresponding to the at least one social response from the at least one contact (¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

Regarding claim 14, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the collaborative pizza ordering application is further configured to receive, in the order initiation window, a custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…user interface]).

Regarding claim 15, Kargman in view of Lundy teaches the device of claim 14, Kargman further discloses wherein the updated proposed order for the social order further comprises the custom message from the primary customer (¶0023 [Bob logs on and conveys his interest in buying a pizza to others…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signaling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make 

Regarding claim 16, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the collaborative pizza ordering application is further configured to:
	receive, in the graphical user interface, at least one pizza order corresponding to the at least one menu item (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves…], ¶0037 […since the first person to buy in a buying group would set off the timer…The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")] and ¶0061 [mobile device…user interface]); and
	communicate, from the graphical user interface, the at least one pizza order (¶¶0022-0023 [Bob logs on and conveys his interest in buying a pizza to others…then they can place their orders with Pizza Palace as a group…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶0033-0035 […Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been 

Regarding claim 17, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the collaborative pizza ordering application is further configured to display, in the collaborative order window, the response summary received from an order management engine with order management processing hardware configured to (¶¶0022-0023 […In order to find others interested in buying a pizza from Pizza Palace, Bob could log on to a web site, similar, e.g., to myspace.com, and invite others to join him in purchasing pizzas from Pizza Palace…], ¶¶0033-0035 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")…], ¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [mobile device…applications…user interface…]):
	receive the proposed order for the social order (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could 
	communicate the proposed order for the social order to the at least one secondary customer according to the at least one communication channel (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]);
	receive the at least one social response related to the proposed order for the social order from the at least one secondary customer, the at least one social response defined by natural language (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
for each secondary customer of the at least one secondary customer, identify at least one order preference based on the natural language of the at least one social response (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]);
	update the proposed order for the social order based on the at least one order preference (¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")]); and
	communicate the updated proposed order for the social order to the collaborative pizza ordering application (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others, and discovers that Jim and Cheryl are also interested in buying a pizza…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)], ¶¶0033-0035 [A form of instant signalling or messaging can also be used…Bob could manually send a message to Jim and Cheryl that he is interested in purchasing a pizza from Pizza Palace. Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group…], ¶0037 [The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group")], ¶¶0041-0042 […a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace…] and ¶0061 [mobile device…user interface]).

Regarding claim 18, Kargman in view of Lundy teaches the device of claim 17, Kargman further discloses wherein communicating the updated proposed order for the social order comprises communicating each of the at least one social response (¶¶0022-0023 […Bob logs on and conveys his interest in buying a pizza to others…If they all agree to purchase from Pizza Palace…], ¶0031 [The concept could be implemented for contacts between friends (e.g., X e-mails a friend inviting him to join X in a pizza purchase)…], ¶¶0033-0035 [A form of instant signalling or messaging can also be used, in that a program runs, e.g., on a user's computer alerting others to an interest in making a purchase…Alternately, Bob could simply purchase a pizza, and an automated notice could be sent to Jim and Cheryl that a purchase has been made and that they can become a part of his group and make purchases themselves], ¶0037 […The communications between group members could also include various communications and/or agreements for the purchase (e.g., "let's wait another hour until 7:00 pm to make the first pizza purchase so we can get more people into our group").], ¶0041 […if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…] and ¶0061 [networking capability]). 

Regarding claim 19, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the at least one menu item corresponds to a menu of a pizza retailer (¶0041 […For example, if a group regularly meets on myspace.com, and the group normally makes pizza purchases from Pizza Palace, if one of the members decides to start ordering from Papa John's, others in the group will be motivated to encourage the person not to defect from the group…]). 

Regarding claim 20, Kargman in view of Lundy teaches the device of claim 11, Kargman further discloses wherein the at least one menu item includes at least one pizza (¶¶0022-0023 […Bob knows that he can either order his pizza from Pizza Palace on-line by himself…If they all agree to purchase from Pizza . 




Response to Arguments
Applicant’s response filed 1/20/2022 which refer to the previously submitted arguments filed 12/14/2021, with respect to the 35 USC §101 rejections have been fully considered but they are not persuasive. 
Applicant argues the independent claims fail to recite in a claim limitation any one of the judicial exceptions enumerated in the 2019 PEG. Examiner respectfully disagrees. According to the 2019 PEG, the question of whether a claim is “directed to” a judicial exception in Step 2A is now evaluated using a two-prong inquiry. Prong One asks if the claim “recites” an abstract idea, law of nature, or natural phenomenon. Under that prong, the mere inclusion of a judicial exception such as a method of organizing human activity in a claim means that the claim “recites” a judicial exception (see October 2019 Update: Subject Matter Eligibility). Additionally, the 2019 PEG instructs examiners to refer to the groupings of abstract ideas enumerated in Section I of the 2019 PEG (i.e., mathematical concepts, certain methods of organizing human activities, and mental processes) in order to identify abstract ideas. While Applicant argues on pages 11-12 that the claims do not recite a mental process, as noted above and in the previous office action, claims 1 and 21 (representative) recites the abstract idea of “coordinating purchasing decisions of a proposed order based on social collaboration”, which is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)”. In this case, the abstract idea recited in the representative claims 1 and 21 are certain methods of organizing human activity because the method/system coordinates purchasing decisions of a proposed order between a primary customer and 
Applicant argues on pages 12-13 assuming, arguendo, that the claims recite a judicial exception under step 2A that the claims integrate any such suggested exception into a practical application to satisfy Prong Two of revised Step 2A. Examiner respectfully disagrees. While applicant argues the graphical user interface recites a particular machine that is integrated to the claim to implement the additional elements of displaying the proposed order and the subsequent updated proposed order in order to keep the primary customer appraised of changes to the proposed social order made by the secondary customer, Examiner notes that in the Specification, the data processing hardware can include any “computing device 600” with a processor to “process instructions for execution within the computing device 600, including instructions stored in the memory 620 or on the storage device 630 to display graphical information for a graphical user interface (GUI) on an external input/output device, such as display 680 coupled to high speed interface 640” wherein the “implementation in one or more computer programs that are executable and/or interpretable on a programmable system including at least one programmable processor, which may be…general purpose, coupled to receive data and instructions from, and to transmit data and instructions to, a storage system, at least one input device, and at least one output device” (see paragraphs [0042] and [0047]). The use of existing and familiar technology does not render the additional elements as being a particular machine or manufacture. As noted in the MPEP 2106.05(b), “a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept).” Accordingly the claimed graphical user interface does not recite a particular machine. Applicant next argues that by “displaying a proposed order for social order including the at least one menu item and the updated proposed order”, the graphical user interface effects a transformation to a different state, e.g., by displaying the text representing the proposed order corresponding to the original menu item and by displaying the text representing the updated proposed order corresponding to the modified menu item. Examiner respectfully disagrees. The argued “displaying a proposed order for social order including the at least one menu item and the updated proposed order” by “displaying the text representing the proposed order corresponding to the original menu item and by displaying the text representing the updated proposed order corresponding to the modified menu item” is mere manipulation or reorganization of data and does not satisfy the transformation prong (see MPEP 2106.05(c)). Therefore, the claims fail to satisfy the transformation prong of the Bilski machine-or-transformation test.  
Applicant next argues on page 14 of the Remarks, the steps of “receiving the social response including the modification to the at least one menu item, updating the proposed order for the social order based on the modification to the at least one menu item, and displaying, in real time, in the graphical user interface, the updated proposed order for the social order recites an additional element that applies the judicial exception in a meaningful way that goes beyond generally linking the user of the judicial exception to a particular technological environment.” Examiner respectfully disagrees. As noted in the above rejection, “receiving the social response including the modification to the at least one menu item, updating the proposed order for the social order based on the modification to the at least one menu item, and displaying…the updated proposed order for the social order” are limitations encompassed within the abstract idea of “coordinating purchasing decisions of a proposed order between customers.” While the claims recite the additional element of displaying the updated proposed Alice and Bascom). Applying this reasoning here, the claims are not directed to a particular machine, but rather merely implement an abstract idea using generic computer components. 
For the reasons noted above, the additional elements do not integrate the abstract idea into a practical application. Accordingly, Examiner maintains the additional elements do not integrate the abstract idea into a practical application and the 35 USC §101 rejections are maintained.
35 USC §102 rejections have been fully considered but they are not persuasive. Applicant argues the cited prior art of record fails to teach, suggest, or disclose the claimed method steps. As noted in the above rejection, many of the argued method steps of claim 1 are not actively recited within the claim. The “configured to” language in the method claim is not actively recited as method steps. As long as the collaborative pizza ordering application as disclosed by Kargman is reasonably capable of performing the “configured to” language (e.g., the collaborative pizza ordering application is reasonably capable to display information, receive information, update information, and communicate information), the collaborative pizza ordering application of Kargman is deemed to anticipate the “configured to” descriptions of the method claim. While Applicant additionally argues Kargman does not teach where the proposed order includes at least one menu item, Examiner respectfully disagrees. While Kargman may disclose a buying ring where each user of the buying ring places independent orders, Examiner notes that each of those orders includes at least one menu item. Accordingly Examiner maintains, under the broadest reasonable interpretation, Kargman discloses communicating a proposed order for a social order between a secondary customer and a primary customer, where the proposed order includes at least one menu item. The additional arguments are moot in view of the new rejections applied to the amended claims. 


Examiner’s Comment

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Reference B of the Notice of References Cited Melzer et al. (US 2018/0205679 A1) discloses an adaptive user interface that monitors textual conversations between group members and generating an interactive interface for the group based upon the analyzed conversation enabling the group members to submit an order through the interactive interface. 

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY B SMITH whose telephone number is (571)272-0519. The examiner can normally be reached Monday - Friday 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LINDSEY B. SMITH
Examiner
Art Unit 3625

/LINDSEY B SMITH/               Examiner, Art Unit 3625                                                                                                                                                                                         
/Jeffrey A. Smith/               Supervisory Patent Examiner, Art Unit 3625